Wade, J.
1. Under the ruling of the Supreme Court on the questions certified to that court by the Court of Appeals in this case (143 Ga. 530, 85 S. E. 749), the trial judge did not err in overruling the 3d and 4th grounds of the defendant’s demurrer, which complained that the act of the General Assembly approved August 16, 1912 (Acts of 1912, pp. 144-145), is unconstitutional.
2. The court did not err in sustaining the 1st, 2d, 5th, and 6th grounds of the defendant’s demurrer in so far as they raised the point that the plaintiff could not sue for the principal and interest set out in the first paragraph of the plaintiff’s petition, in which it is alleged that the de- , fendant is indebted to the plaintiff in the sum of $1,028.35, together with interest thereon at the rate of 12 per cent.' per annum from the date of the filing of the petition.
*593Decided July 29, 1915.
Action on bond; from city court of Savannah — Judge Davis Freeman. February 13, 1914.
The statute referred to in the decision provides, that “any persons, natural or artificial in this State, lending money to be paid back in monthly installments may charge interest thereon at six per cent, per annum or less, for the entire period of the loan, aggregating the principal and interest for the entire period of the loan, and dividing the same into monthly installments, and may take security therefor by mortgage with waiver of exemption, or title, or both, upon and to real estate or personal property or both, and the same shall be valid for the amount of the principal and interest charged, and such contracts shall not be held usurious.”
J. G. Kennedy, for South Georgia Mercantile Go.
Hitch & Denmarlc, contra.
(a) What the plaintiff “could sue for was the amount of the loan, to wit, $1,000, with the legal interest thereon from the date of the loan, crediting the payment made as a partial payment as of the date when it was made.” 143 Ga. 530 (85 S. E. 749), supra.

Judgment affirmed on both bills of exceptions.


Broyles, J., not presiding.